United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1573
                                    ___________

Stacy Lorraine Critel,                 *
                                       *
            Appellant,                 *
                                       *
       v.                              *
                                       *
Curtis H. Evans, County Judge, York    * Appeal from the United States
County, NE; James Truell; Randy Stoll; * District Court for the
Charles W. Campbell, York Nebraska * District of Nebraska
County Attorney; Ron Dickerson; Ron *
Murtaugh; Nebraska State Patrol, Crime *    [UNPUBLISHED]
Lab Pam Zilly; County of York, Sheriff *
Department; Unknown Does, 1 to 99,     *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: July 2, 1997
                             Filed: July 21, 1997
                                   ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Stacy Lorraine Critel appeals from a final order of the United States District
Court1 for the District of Nebraska, dismissing her complaint with prejudice for failing


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
to comply with Federal Rule of Civil Procedure 8, and denying her motion for summary
judgment. We have carefully reviewed the record and we affirm on the basis of the
district court's opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




Piester, United States Magistrate Judge for the District of Nebraska.

                                         -2-